LAWSON, Justice.
This is an appeal by the City of Mobile, a municipal corporation, from a final decree of the Circuit Court of Mobile County, in Equity, wherein the court decreed, in substance, that Act No. 18, approved March 16, 1956, General Acts of Alabama 1956, Second Special Session, p. 279, prohibits the City of Mobile from levying ad valorem taxes upon property located within an area of the city where the city has not furnished sanitary sewer service. The complainants in the trial court were residents of the Riviere du Chein community area, a part of the City of Mobile, who represented, in addition to themselves, all of the other residents of that area of the city. The respondents were the City of Mobile, the Mobile County Tax Assessor and the Mobile County Tax Collector.
This appeal presents questions identical to those treated in City of Mobile v. Salter, 287 Ala. 660, 255 So.2d 5, this day decided. It follows that the decree of the trial court here under review is due to be affirmed. It is so ordered.
Affirmed.
HEFLIN, C. J., and MERRILL, HAR-WOOD and MADDOX, JJ., concur.